Albert A. Rubin, J.
The facts are not in dispute. On September 21, 1976 Police Officer John McKeon of the Rock-ville Centre Police Department issued a parking summons to defendant’s vehicle, alleging that it was "improperly parked” because there were no pavement markings indicating a parking stall and there were no meters indicating a parking stall.
The area in which the defendant parked her vehicle was on the east side of Morris Avenue, facing in a northerly direction. The space was not marked in any way whatsoever. Her car was parked in front of three marked parking stalls and just before the entrance to a driveway. However, defendant’s vehicle was not blocking the driveway. There was no meter for this space, nor was there any sign which prohibited parking. In fact, a sign which prohibited parking was north of the driveway with an arrow pointing north.
Here, in the absence of a sign prohibiting parking, the allegation of "improperly parked” must fail. There are many reasons why a car can be "improperly parked” but the ab*356sence of pavement markings, or a meter being present is not one of the reasons.
The defendant is not guilty after trial.